Title: To George Washington from Nathaniel Peabody, 25 October 1780
From: Peabody, Nathaniel
To: Washington, George


                  
                     
                     Dear Genl
                     Morristown October 25th 1780 8 ck P.M.
                  
                  I have the Honr to inclose Your Excellency a Philadelphia paper
                     of Yesterday Containing some very favorable intelligence from the southward.
                  Sensible Your Excellency must feel great Anxiety on account of
                     the deranged & Distressd Situation of our affairs in that Quarter, and
                     esteeming it of vast importance that Your Excellency should have the earliest
                     advice of every interesting occurrence, have dispatched an Express for that
                     purpose—I most Sincerely Congratulate Your Excellency on the happy occasion And
                     ardently hope it may be succeeded by a series of similar Events till our
                     affairs shall be more than reinstated in the Southern States.
                  I take the liberty to add, it is my present intention to wait on
                     your Excellency at Head Quarters some day Next week. With the most entire
                     Consideration of Esteem, I have the Honr to be Your Excellency’s Most obedt and
                     Very Humble Servt
                  
                     Nathl Peabody
                  
                  
                     P.S. it is reported here that a Certain Mr Ross of Virginia
                        has lately been apprehended for inlisting Soldiers for the British
                        Service—that he had in his possession a Commission of Brigadier Genl for
                        himself and Blank Commissions for the officers of his intended Brigade—but I
                        am uncertain how this account Comes So can Say nothing of its
                        authenticity—There are various accts in private letters which speak some
                        what more particularly of our Success at the Southward than what is
                        published.
                  
                  
                     N.P.
                  
               